Citation Nr: 0638426	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-27 655	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981 
and November 1990 to June 2003, with additional National 
Guard service.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for high 
cholesterol.  The veteran testified at a September 2006 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, sitting at the Fargo, North Dakota 
RO; a transcript of that hearing is of record.


FINDING OF FACT

The only disability claimed by the veteran is hyperlipidemia, 
with which he was diagnosed in service and recently.


CONCLUSION OF LAW

Hyperlipidemia is not a disability under VA law; service 
connection for this diagnosis must therefore be denied as a 
matter of law.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.1 
(2006); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  As demonstrated 
below, however, the law, not the underlying facts or 
development of the facts, is dispositive in this case, so the 
VCAA has no effect on this appeal.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002).

The facts in this case are not in dispute.  The veteran was 
diagnosed with hyperlipidemia in service.  The Board notes 
that the terms hyperlipidemia and high cholesterol have been 
used interchangeably, and the veteran has also been diagnosed 
with high triglycerides.  Because hyperlipidemia is the 
presence of an abnormally high concentration of lipids in the 
circulating blood, and cholesterol and triglycerides are 
subgroups or components of lipids, the Board will use the 
term hyperlipidemia to refer to all of these diagnoses.  See 
Stedman's Medical Dictionary, pp. 339-340, 851, 1019, 1868, 
1875 (27th ed. 2000) (defining cholesterol, hyperlipidemia, 
triglycerides and their synonyms).  The veteran currently has 
hyperlipidemia (although it has been controlled by 
medication), so he would be entitled to service connection 
for hyperlipidemia if it constituted a disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006) (service connection "means that the facts, shown by 
evidence, establish that a particular disease resulting in 
disability was incurred coincident with service").  

As reflected in this definition of service connection, in 
order for service connection to be granted, the evidence must 
show that a disease resulted in a "disability."  Thus, 
evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim.")  The only issue for decision 
is therefore whether hyperlipidemia constitutes a disability.  
The veteran and his representative have argued in testimony 
and written submissions that it is; the RO denied the claim 
based on its finding that it is not.

There is no definition of the word "disability" in the 
sections of the law and regulation defining terms frequently 
used in the VA adjudication process.  See 38 U.S.C.A. § 3002 
(West 2002); 38 C.F.R. § 3.2 (2006).  The regulation defining 
the essentials of an evaluative rating, 38 C.F.R. § 4.1 
(2006), states that the percentage ratings in VA's rating 
schedule represent "the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  This definition 
applies to service-connection determinations as well as 
rating evaluations.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  
Thus, the term disability as used in the applicable service 
connection statutes "should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen v. Brown, 7 Vet. App. at 448.  The Court 
held similarly in Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), that a symptom such as pain, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (declining to 
reach the question whether the appellant's pain was 
statutorily compensable, and dismissing in part and vacating 
in part Sanchez-Benitez v. West on other grounds).

In rendering its decisions, the Board is bound by the 
applicable statutes, VA's regulations and instructions, and 
the precedent opinions of VA's General Counsel.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2006).  
The Board is also bound by the decisions of the United States 
Court of Appeals for Veterans Claims (the Court) and the 
United States Court of Appeals for the Federal Circuit.  
38 U.S.C.A. § 7253 (West 2002); 28 U.S.C.A. § 1295 (West 
2002).  There is no statute, Court decision, or General 
Counsel opinion that specifically addresses whether 
hyperlipidemia constitutes a disability for purposes of VA 
compensation, and the veteran's representative stated at the 
hearing that he had found no such Court decision, or any 
Board decision that had granted service connection for 
hyperlipidemia or high cholesterol (Hearing transcript, p. 
11).  The only VA document that addresses this question 
directly is the Final Rule amending the criteria for 
evaluating endocrine system disabilities.  See 61 Fed. Reg. 
20440 (May 7, 1996).  In the supplementary information 
preceding the amendments, it was noted that in response to 
the publication of the proposed rule, a commenter asked that 
VA address the handling of claims for veterans receiving 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The 
authors of the Final Rule responded: "The diagnoses listed 
by the commenter are actually laboratory test results, and 
are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities of the rating schedule to 
address."  Id.  As the Final Rule in which this statement 
appears relates to an amendment of VA's rules and 
regulations, it can be said to represent the Department's 
position on this matter.  Therefore, the Board must hold that 
the veteran's hyperlipidemia, and elevated cholesterol and 
triglycerides, are laboratory test results and not 
disabilities.  His claim must therefore be denied as a matter 
of law because there is no evidence of a current disability.

The Board has considered the contentions of the veteran and 
his representative.  In support of the argument that 
hyperlipidemia is a disability under VA law, the veteran and 
his representative have submitted many documents in which the 
authors considered hyperlipidemia a disease or a chronic 
disease.  These include the following: a VA web site which 
contains checklists for lowering your cholesterol under the 
heading of disease management; a redacted April 2005 death 
certificate that lists hyperlipidemia as one of the "other 
significant conditions contributing to death but not 
resulting in the underlying cause" of death; a proposed 
October 2001 through September 2003 exploratory study of the 
VA South Texas Health Care System that terms hyperlipidemia a 
chronic disease; a September 2002 news article summarizing a 
British Medical Journal Study that termed hyperlipidemia a 
disease; a July 2001 statement of the Secretary of Veterans 
Affairs to the Senate Committee on Veterans' Affairs that 
described hyperlipidemia as a common disease among the VA 
population; a Walter Reed Army Medical Center Internal 
Medicine Residency Program description of the elective in 
endocrinology that referred to hyperlipidemia as one of a 
variety of diseases to which those taking the elective would 
be exposed; a National Heart, Lung, and Blood Institute web 
page dated August 2004 that lists cholesterol as a topic 
under heart and vascular diseases; a March 2003 National 
Guideline Clearinghouse database that refers to 
hyperlipidemia as a disease; a May 2001 Department of Health 
and Human Services report that states high blood cholesterol 
is one of the major risk factors for heart disease; and an 
American Society of Aerospace Medicine Specialists Policy 
Statement that indicates hyperlipidemia is not a 
disqualifying aeromedical concern, but that it should be 
treated seriously because of convincing evidence that lipid 
lowering results in a decreased risk of coronary heart 
disease.  The Board recognizes that these and other documents 
refer to hyperlipidemia as a disease.  However, none of these 
documents was prepared by a source or in a manner that is 
binding on VA and the use of the term "disease" or 
"chronic disease" in connection with hyperlipidemia was not 
made with VA's particular definition of disability in mind.

The only document submitted by the veteran and his 
representative that addresses whether hyperlipidemia is a 
disease under VA law is the August 2006 memorandum from Dr. 
Gordon, a medical consultant to the American Legion.  In that 
memorandum, Dr. Gordon defined hyperlipidemia as a "chronic 
disease state of disordered lipid metabolism that results in 
elevation of total cholesterol and LDL."  Dr. Gordon 
explained that although the initial indication of an 
abnormality in lipoprotein metabolism is via blood 
measurements of triglycerides and cholesterol, these blood 
measurements are due to abnormalities of specific 
lipoproteins, and that any degree of sustained abnormality 
can result in atherosclerotic plaques in the blood vessels 
that can then cause catastrophic events when the occlusion 
assumes a critical level.  Thus, Dr. Gordon in her letter 
sought to identify a disorder underlying high cholesterol and 
triglyceride readings, i.e., an abnormality in lipoprotein 
metabolism.  Yet she did not identify any actual impairment 
in this veteran or in any individual with the underlying 
abnormality.  Rather, she stated only that elevated 
cholesterol and triglycerides can increase heart disease risk 
and that lipoprotein abnormalities could potentially cause 
atherosclerotic plaques that could ultimately cause severe 
impairment.  Thus, even Dr. Gordon's letter does not indicate 
that this veteran or anyone with hyperlipidemia has the 
impairment of earning capacity due to disease that meets the 
definition of disability in VA's regulations.  Significantly, 
when asked at the Travel Board hearing whether his 
hyperlipidemia caused any adverse impact on his ability to 
work or perform the activities of daily living, the veteran 
replied that his cholesterol was controlled with medication 
and did not identify any such impairment (Hearing transcript, 
p. 10).  Nor has he or his representative identified any such 
impairment in their submissions.  The veteran did state at 
the hearing and elsewhere that he was denied appointment as a 
warrant officer because of his high cholesterol (Hearing 
transcript, p. 8).  While the Board is sympathetic to this 
thwarting of the veteran's desires based on something that 
does not constitute a disability under VA law, the Board's 
analysis is not affected by an Army personnel decision that 
the veteran himself stated was not based on a clear rationale 
and had no basis in Army regulations (Hearing transcript, pp. 
7-8). 

The veteran's representative also argued that the RO failed 
to provide adequate reasons and bases for its decision 
denying the veteran's claim (Hearing transcript, p. 3) and 
that its denial was based on its own unsubstantiated medical 
opinion that high cholesterol is merely a laboratory reading 
(p. 4).  However, in its March 2004 rating decision, April 
2004 statement of the case, and August 2004 supplemental SOC, 
the RO stated that the veteran had failed to show evidence of 
a disability because high cholesterol is a laboratory finding 
and not a disability for compensation purposes.  That is 
precisely the basis on which the Board is denying the claim 
herein, and that basis is fully supported by the Department's 
response to a question addressing this specific issue 
contained in VA's May 7, 1996 Final Rule amending the 
endocrine system rating criteria.  The RO therefore did not 
fail to explain its rationale or base its decision on its own 
unsubstantiated medical judgment, and a remand is not 
warranted on either basis.

The Board has also considered the argument of the veteran and 
his representative at the hearing (p. 10) and elsewhere that 
hypertension, for which the veteran is service-connected, is 
considered a disability under VA law and hypertension is a 
disability that is manifested by high blood pressure readings 
just as hyperlipidemia is a disability that is manifested by 
high cholesterol and triglyceride readings.  However, VA made 
the decision to list hypertension as a disability because it 
determined that hypertension constituted a disability or that 
it was a symptom that reflected an underlying disability.  It 
has not done so with regard to hyperlipidemia.  The Board has 
the authority to rate an unlisted condition analogously under 
the criteria applicable to a closely rated disease, 38 C.F.R. 
§ 4.20 (2006), but it does not have the authority to use its 
own medical judgment to determine in the first instance that 
a particular diagnosis constitutes a disability, particularly 
when the Department has stated that it does not.  The Board 
is bound by VA regulations; it is not tasked with writing 
them.  That task has been delegated by the Secretary to those 
with the appropriate legal and medical expertise; it is not 
the function of the Board to assess the propriety of these 
regulations or to undertake a medical analysis of potentially 
analogous disorders and second guess those who are 
responsible for writing the regulations.

In sum, the veteran's hyperlipidemia does not meet the 
general definition of a disability under VA law in 38 C.F.R. 
§ 4.1, a definition that the Court has held applies in 
service-connection cases such as this one, because neither 
he, his representative, nor their medical consultant has 
identified an underlying disability that impairs his earning 
capacity, and the only VA authority on this question, the May 
7, 1996 Final Rule amending the endocrine system rating 
criteria, specifically found that hyperlipidemia, elevated 
cholesterol, and elevated triglycerides are laboratory test 
results and not in and of themselves disabilities.  The 
benefit of the doubt doctrine is therefore not for 
application, see 38 C.F.R. § 3.102 (2006), and the claim for 
service connection for hyperlipidemia must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied as a matter of law).


ORDER

The claim for service connection for hyperlipidemia is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


